Citation Nr: 9913744	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


                                                     
REPRESENTATION

Appellant represented by:   New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 26, 1986 to 
June 10, 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision letter dated October 1993 from the 
Buffalo, New York Regional Office of the Department of 
Veterans Affairs (VA), denying the veteran's claim seeking 
entitlement to Chapter 30 educational benefits.  The notice 
of disagreement with this determination was received in 
October 1993.  A statement of the case was issued in March 
1994.  The veteran's substantive appeal was received in April 
1994. 


FINDINGS OF FACT

1.  The veteran served on active duty from February 26, 1986 
to June 10, 1988.  Her obligated period of service was four 
years and she served less than 30 continuous months.

2.  According to a Certificate of Release or Discharge from 
Active Duty (DD Form 214) the veteran's discharge was 
characterized as "honorable"; the narrative reason for 
separation listed on this form was "PREGNANCY/CHILDBIRTH."  
The service department and the Department of Defense (DOD) 
provided information to the effect that the veteran 
separation was characterized as "COG" (convenience of the 
Government).

3.  The veteran was not discharged from service for a 
service-connected disability, for a medical condition 
preexisting service on active duty and determined not to be 
service connected, for hardship, for a physical or mental 
disorder not characterized as a disability and not resulting 
from her own willful misconduct but interfering with her 
performance of duty, or involuntarily for the convenience of 
the Government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned.




CONCLUSION OF LAW

Basic eligibility to receive educational benefits pursuant to 
Chapter 30, Title 38, United States Code, is precluded by 
law.  38 U.S.C.A. § 3011(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 21.7042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to the present appeal, the governing criteria 
specify that an individual is eligible for educational 
assistance benefits under Chapter 30 of Title 38, United 
States Code if she first enters on active duty after June 30, 
1985, and serves for an initial obligated period of at least 
three years of continuous active duty in the Armed Forces, in 
the event that the individual's initial obligated period of 
active duty is for three years or more.  A principal 
exception to this basic requirement is that the individual be 
discharged following a shorter period of active service for a 
service-connected disability, for a medical condition which 
preexisted such service, and determined by the Secretary not 
to be service connected, for hardship, for a physical or 
mental disorder not characterized as a disability and not the 
result of the individual's own willful misconduct but 
interfering with her performance of duty, for the convenience 
of the Government in the case of an individual who completed 
not less than 30 months of continuous active duty if her 
obligated period of active service was at least three years 
or more, or involuntarily for the convenience of the 
Government as a result of a reduction in force, and that the 
character of the service be no less than honorable. 
38 U.S.C.A. § 3011(a)(1)(A) (West 1991 & Supp. 1998); 
38 C.F.R. § 21.7042 (1998).

The evidence of record establishes that the veteran had an 
obligated period of four years of service beginning February 
26, 1986.  She was honorably released from active duty on 
June 10, 1988.  The narrative reason for separation was: 
"PREGNANCY/CHILDBIRTH."  In a Report of Contact dated in 
January 1994, DOD reported that the veteran was separated 
from service for the convenience of the government (COG), and 
not due to hardship, as contended by the veteran ("COG" had 
previously been reported by the service department). 

In order to be eligible to receive educational benefits 
pursuant to Chapter 30, an individual, who has an obligated 
period of four years of active duty, must continue on active 
duty or be discharged from service with an honorable 
discharge, after serving at least three years on continuous 
active duty after June 30, 1985, unless discharged for a 
qualifying reason.  The veteran was discharged from service 
after less than three years of a four year obligation, and 
the reason for discharge from service does not fall into any 
of the statutory exceptions to the general requirement that a 
veteran complete at least three years of his or her term of 
service for entitlement to Chapter 30 benefits.  

Under the governing law and regulatory provisions, which are 
binding on the Board pursuant to 38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1998), we must find that the veteran is not 
entitled to Chapter 30 educational benefits. 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991 & Supp. 1998); 38 C.F.R. § 21.7042 
(1998).  

The Board is sympathetic to the arguments advanced by the 
veteran to the effect that the problems surrounding the birth 
of her child during service ultimately led to her separation 
from active duty service.  However, no exceptions to the 
controlling legal criteria have been provided in the Federal 
regulations, and the Board has no authority to overturn or to 
disregard this very specific limitation on the award of 
Chapter 30 educational benefits. 38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1998).   See Harvey v. Brown, 6 Vet. App. 416 
(1994).  The Board would point out that it has no authority 
to change the characterization of the reason for the 
veteran's separation; such matters should be brought up with 
the appropriate service department and/or the DOD.  

Under the circumstances of this case, we are without 
authority to grant the benefit sought on appeal. It is 
precluded by law. In Sabonis v. Brown, 6 Vet.App. 426 (1994), 
the United States Court of Appeals of Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) held that in cases such as this in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.


ORDER

The appeal is denied.  


							

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

